

116 HR 7070 IH: COVID–19 Pandemic Moment of Silence Act
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7070IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Ms. Eshoo (for herself, Mr. Clyburn, Mrs. Carolyn B. Maloney of New York, Ms. Shalala, Ms. Wexton, Ms. Schakowsky, Mr. Rose of New York, Mr. Levin of Michigan, Ms. Craig, Ms. Jackson Lee, Mr. Khanna, Mr. Soto, Mr. San Nicolas, Mr. Sablan, Mr. Costa, Mr. DeFazio, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo observe the lives lost in the United States due to the COVID–19 pandemic.1.Short titleThis Act may be cited as the COVID–19 Pandemic Moment of Silence Act.2.Moment of silence for the victims of the COVID–19 pandemicThe President should issue a proclamation designating a National Day of Mourning and Lament and calling on the people of the United States to observe a moment of silence as a mark of respect to the memory of the more than 100,000 lives lost in the United States due to the COVID–19 pandemic, as well as their families.